Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious first and second endoscopes and overtubes used as claimed.  Using mother/baby endoscopes is known in the art where a smaller endoscope is inserted into a larger one to reach narrower portions of the body.  Overtubes are also commonly used in the art to help guide, protect, and support endoscopes as they are inserted into the body.  However, when using a mother/baby endoscope system, including an overtube with the smaller endoscope is not obvious as this would add size to a device intended to be small.  Also, the method is directed to a strictured area of anatomy.  By definition a stricture is an abnormal narrowing of a lumen.  Applicant’s method does not apply to general use of multiple overtube/endoscope systems.  For example, using mother/baby endoscopes even with overtubes to reach deeper into a patient would not read on the claimed method without some discussion of an anatomical stricture.  Devices using balloons to anchor to tissue are not the same as Applicant’s claimed invention.  Other methods for propelling a device through a lumen, for example, the colon, do not relate to strictures.  For at least these reasons, the claims are allowable over the prior art.

Also, the language “the second overtube having a second channel” is not indefinite as it is clear that the use of “second” in this context is intended to distinguish over “first” which is used with respect to the first overtube and not be indicative as to the number of channels in each overtube.  The scope of the claim is that the first overtube has a channel and the second overtube has a channel.  The use of “first” and “second” is a naming convention to identify in which overtube the channel is located.  In other words, the claim could read as having Overtube A with Channel A and Overtube B with Channel B.  Applicant’s use of “first” and “second” is not improper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 5,645,519) shows a slotted overtube; Treacy et al. (US 2016/0158047) discloses a slotted overtube; Yoshida et al. (US 2007/0055101) discloses a multi-component device with balloons for aiding in insertion; Hayman et al. (US 2013/0053636) discloses an insertion device with multiple balloons and visualization; Kotmel et al. (US 6,585,639) discloses using mother/baby devices to reach more and more narrow portions of the anatomy (see Fig. 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795